—Judgment, Supreme Court, New York County (Felice K. Shea, J.), rendered *191April 1, 1992, convicting defendant, upon his guilty plea, of criminal sale of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of 6 years to life imprisonment, unanimously affirmed.
Defendant’s challenge to the plea allocution is not preserved as a matter of law since he failed to move to withdraw his plea or vacate the judgment of conviction (People v Lopez, 71 NY2d 662, 665). Were we to reach the claim in the interest of justice, we would find it to be without merit. There is no “uniform mandatory catechism of pleading defendants”, only that it be demonstrable that the plea was voluntary, knowing, and intelligent (People v Nixon, 21 NY2d 338, 353, cert denied sub nom. Robinson v New York, 393 US 1067), which is shown by a review of the minutes herein. “The fact that defendant did not recite all the elements of the crime did not render the plea invalid” (People v Galvan, 197 AD2d 394, 395). Concur— Murphy, P. J., Ellerin, Kupferman and Nardelli, JJ.